EXHIBIT 10.17


DELTA AIR LINES, INC.
2018 LONG-TERM INCENTIVE PROGRAM

1.    Purpose. The 2018 Long-Term Incentive Program (the “2018 LTIP”) is a long
term incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the
“Company”) that is intended to closely: (a) link pay and performance by
providing management employees with a compensation opportunity based on Delta
achieving key business objectives and (b) align the interests of management
employees with the Company’s other employees and stakeholders.
The 2018 LTIP is being adopted under the Delta Air Lines, Inc. Performance
Compensation Plan (“Performance Compensation Plan”). It is subject to the terms
of the Performance Compensation Plan and an individual’s 2018 LTIP Award
Agreement (“Award Agreement”).
Capitalized terms that are used but not defined in the 2018 LTIP shall have the
meaning ascribed to them in the Performance Compensation Plan.
2.    Plan Administration. (a) The Personnel & Compensation Committee of the
Board of Directors (the “Committee”) shall be responsible for the general
administration and interpretation of the 2018 LTIP and for carrying out its
provisions. The Committee shall have such powers as may be necessary to
discharge its duties hereunder, including, without limitation, the following
powers and duties, but subject to the terms of the 2018 LTIP:
(i)     authority to construe and interpret the terms of the 2018 LTIP and to
determine eligibility, awards and the amount, manner and time of payment of any
awards hereunder;
(ii)     authority to prescribe forms and procedures for purposes of the 2018
LTIP participation and distribution of awards; and
(iii)     authority to adopt rules and regulations and to take such actions as
it deems necessary or desirable for the proper administration of the 2018 LTIP,
which authority may be delegated to the Company’s Chief Human Resources Officer.
(b)     Any rule or decision by the Committee (or its delegate) that is not
inconsistent with the provisions of the 2018 LTIP shall be conclusive and
binding on all persons and shall be given the maximum deference permitted by
law.
(c)    Notwithstanding anything contained in the Performance Compensation Plan
to the contrary, the Committee shall not have the authority to increase or
decrease the actual payout of any Performance Award (as defined below) granted
to any Participant pursuant to Section 4(b).
(d)    Notwithstanding any provision of the 2018 LTIP or the Performance
Compensation Plan to the contrary, the minimum amount of total Performance
Awards payable to eligible Participants (the “Minimum Amount”) may be fixed by
the Committee (or its delegate) on or prior to the end of the Performance
Period, but in no event earlier than one calendar month prior to the end of the
Performance Period. Once so determined by the Committee (or its delegate), the
Minimum Amount shall not be further reduced or eliminated at any time
thereafter. Any portion of the Minimum Amount allocated to such Participants
that may be forfeited pursuant to the terms of the 2018 LTIP shall be
reallocated among the other eligible Participants.




1
    

--------------------------------------------------------------------------------




3.    Individual Award Agreements. Any person offered an Award under the 2018
LTIP will be required to sign an individual Award Agreement. Execution by such
person of his or her Award Agreement will be a prerequisite to the effectiveness
of the Award under the 2018 LTIP and to the person becoming a Participant in the
2018 LTIP. The terms and conditions of any Award Agreement, if contrary to the
terms of the 2018 LTIP, shall govern the rights of the corresponding
Participant.
4.    Awards.    
(a)    Restricted Stock.

(i)    Award Grant. A Participant may receive Restricted Stock as specified in
the Participant’s Award Agreement (the “Restricted Stock”).


(ii)        Grant Date. The Grant Date of the Restricted Stock will be
determined by the Committee in accordance with the Company’s Equity Award Grant
Policy, as in effect from time to time, and set forth in a Participant’s Award
Agreement.



    (iii)    Restrictions. Until the restrictions imposed by this Section 4(a)
(the “Restrictions”) have lapsed pursuant to Section 4(a)(iv), (v) or (vi), a
Participant will not be permitted to sell, exchange, assign, transfer or
otherwise dispose of the Restricted Stock and the Restricted Stock will be
subject to forfeiture as set forth below.


(iv)    Lapse of Restrictions—Continued Employment. Subject to the terms of the
Performance Compensation Plan and the 2018 LTIP, the Restrictions shall lapse
and be of no further force or effect with respect to one-third of the Shares of
Restricted Stock on each of the following dates: (A) February 1, 2019 (“First RS
Installment”); (B) February 1, 2020 (“Second RS Installment”); and (C) February
1, 2021 (“Third RS Installment”).1


(v)    Lapse of Restrictions/Forfeiture upon Termination of Employment. The
Restricted Stock and the Restrictions set forth in this Section 4(a) are subject
to the following terms and conditions:
 
(A)    Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he or she is
employed by an Affiliate at the time the Company sells or otherwise divests
itself of such Affiliate), with respect to any portion of the Restricted Stock
subject to the Restrictions, subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, the
Restrictions shall immediately lapse on the Pro Rata RS Portion as of the date
of such Termination of Employment. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason,
any Restricted Stock that remains subject to the Restrictions, other than the
Pro Rata RS Portion, shall be immediately forfeited.




                                                     
1 The number of Shares subject to each RS Installment will be equal to the total
number of Shares subject to the Restricted Stock Award divided by three;
provided, that if this formula results in any fractional Share allocation to any
RS Installment, the number of Shares with respect to which the Restrictions
lapse under the First RS Installment and, if necessary, the Second RS
Installment, will be increased so that only full Shares are covered by each RS
Installment. For example, if a Restricted Stock Award covers 1,000 Shares, the
Restrictions will lapse with respect to 334 Shares under the First RS
Installment and 333 Shares under each of the Second and Third RS Installments.


2
    

--------------------------------------------------------------------------------




“Pro Rata RS Portion” means, with respect to any portion of Restricted Stock
that is subject to the Restrictions at the time of a Participant’s Termination
of Employment, the number of Shares with respect to which the Restrictions would
have lapsed on each future RS Installment multiplied by a fraction (i) the
numerator of which is the number of calendar months2 from the Grant Date to the
date of such Termination of Employment, rounded up for any partial month and
(ii) the denominator of which is twelve (12) for the First RS Installment,
twenty-four (24) for the Second RS Installment and thirty-six (36) for the Third
RS Installment.3
(B)    Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.
(C)    Retirement. Subject to Section 4(a)(v)(F), upon a Participant’s
Termination of Employment by reason of Retirement, with respect to any portion
of the Restricted Stock subject to the Restrictions, subject to the
Participant’s execution of a waiver and release of claims in a form and manner
satisfactory to the Company, the Restrictions shall immediately lapse on the Pro
Rata RS Portion as of the date of such Termination of Employment. Pro Rata RS
Portion has the meaning set forth in Section 4(a)(v)(A). Upon a Participant’s
Termination of Employment by reason of Retirement, any Restricted Stock that
remains subject to the Restrictions, other than the Pro Rata RS Portion, shall
be immediately forfeited.


(D)    Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such Termination of Employment.


(E)    For Cause. Upon a Participant’s Termination of Employment by the Company
for Cause, any portion of the Restricted Stock subject to the Restrictions shall
be immediately forfeited.


(F)     Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is or would
be terminated by the Company without Cause, such Participant shall be considered
to have been terminated by the Company without Cause for purposes of the 2018
LTIP rather than having retired, but only if the Participant acknowledges that,
absent Retirement, the Participant would have been terminated by the Company
without Cause. If, however, the employment of a Participant who is eligible for
Retirement is terminated by the Company for Cause, then, regardless of whether
the Participant is considered as a retiree for purposes of any other program,
plan or policy of the Company, for purposes of the 2018 LTIP, the Participant’s
employment shall be considered to have been terminated by the Company for Cause.







        
                                                     
2 For purposes of the 2018 LTIP, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, one calendar month from January 31, 2018 will
elapse as of February 28, 2018, two months will elapse on March 31, 2018, and so
on.
3 If this formula results in any fractional Share, the Pro Rata RS Portion will
be rounded up to the nearest whole Share.


3
    

--------------------------------------------------------------------------------




(vi)    Change in Control. Notwithstanding the foregoing and subject to Section
5, upon a Participant’s Termination of Employment by the Company without Cause
or by the Participant for Good Reason (including the Termination of Employment
of the Participant if he or she is employed by an Affiliate at the time the
Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control but prior to the second anniversary of such Change in Control,
subject to the Participant’s execution of a waiver and release of claims in a
form and manner satisfactory to the Company, any Restrictions in effect shall
immediately lapse on the date of such Termination of Employment and be of no
further force or effect as of such date.
(vii)    Dividends. In the event a cash dividend shall be paid with respect to
Shares at a time the Restrictions on the Restricted Stock have not lapsed, the
Participant shall be eligible to receive the dividend upon the lapse of the
Restrictions. The Restrictions shall apply to any such dividend.


(b)    Performance Awards.
(i)        Award Grant. A Participant may receive a Performance Award for a
specified target cash amount as set forth in the Participant’s Award Agreement
(a “Performance Award”).


(ii)        Grant Date. The Grant Date of the Performance Award will be
determined by the Committee and set forth in the Participant’s Award Agreement.


(iii)    Payout Criteria and Form of Payment. Except as otherwise expressly set
forth in this Section 4(b), payment, if any, of a Performance Award will be
based on the following factors as described and defined below: (A) the Total
Revenue per Available Seat Mile (“TRASM”) Performance during the Performance
Period of the Company as compared to the Industry Group members; (B) Customer
Service Performance during the Performance Period of the Company; (C) Return on
Invested Capital during the Performance Period of the Company; and (D) the
Relative Total Shareholder Return (“TSR”) Performance during the Performance
Period of the Company as compared to the S&P 500 Companies.
The payout, if any, of a Performance Award will be made (A) in Shares,
calculated based on the Conversion Formula (as defined below), to each
Participant who is employed by the Company as an executive vice president or
more senior officer (“Executive Officer Participant”) at the time of such payout
and (B) in cash in all other circumstances.


(iv)    Definitions.
(A)    In General.
(1)
The “Conversion Formula” will apply to convert from cash to Shares the payout,
if any, of a Performance Award to a person who is an Executive Officer
Participant at the time of such payout. First, the cash amount of the payout is
calculated in the same manner as if the payout is being made in cash. Next, the
cash amount is converted into a number of Shares based on the following formula:
(A÷B), where:

A = the amount of the payout for the Performance Award if it is paid in cash;
and
B = the closing price of a Share on the New York Stock Exchange on the later of
(1) the date that the Committee approves the payouts, if any, of the


4
    

--------------------------------------------------------------------------------




Performance Awards to the Executive Officer Participants following the
Committee’s determination of the achievement of the payout criteria described in
Section 4(b)(iii) and (2) the third business day following the date on which the
Company publicly announces its annual financial results if this date is
scheduled in the same month that the Committee approves such payouts, if any.
(2)
“GAAP” means accounting principles generally accepted in the United States of
America.

(3)
“Industry Group” means Alaska Air Group, Inc., American Airlines Group, Inc.,
JetBlue Airways Corporation, Southwest Airlines Co., and United Continental
Holdings, Inc.

(4)
“Performance Period” means the period beginning on January 1, 2018 and ending on
and including December 31, 2020.

(B)    TRASM Performance.
(1)
“TRASM Performance” shall be measured based on the result of the following
formula: (A÷B), expressed as a percentage, where:

A = Delta’s TRASM; and
B = Industry Group Average TRASM.
(2)
“TRASM” for Delta shall be calculated by using Delta’s Available Seat Miles and
Total Operating Revenue for the applicable periods and the following formula:
(A÷B), where

A = Total Operating Revenue for 2018, 2019 and 2020; and
B = Available Seat Miles for 2018, 2019 and 2020.
(3)
The “Industry Group Average TRASM” shall be calculated by using the aggregate
Available Seat Miles and aggregate Total Operating Revenue for the applicable
periods and the following formula: (A÷B), where

A = Total Operating Revenue for 2018, 2019 and 2020 for each of the members of
the Industry Group; and
B = Available Seat Miles for 2018, 2019 and 2020 for each member of the Industry
Group.
(4)
“Available Seat Miles” means, for the subject company, the consolidated
scheduled and non-scheduled total number of seats available for transporting
passengers during a reporting period multiplied by the total number of miles
flown during that period.

(5)
“Total Operating Revenue” means, subject to Section 4(b)(v)(B), the subject
company’s total operating revenue for the applicable periods based on its
regularly prepared and publicly available statements of operations prepared in



5
    

--------------------------------------------------------------------------------




accordance with GAAP; provided, with respect to Delta, Total Operating Revenue
shall exclude the portion of revenue associated with refinery sales to third
parties net of exchange.
(C)    Customer Service Performance.
(1)
The “Customer Service Performance” for Delta shall be measured based on the
percentage point improvement in Delta’s average monthly Net Promoter Score
(“NPS”) from the 2017 calendar year to the average monthly NPS over the
Performance Period, with (A) Delta’s NPS performance attributable to domestic
travel accounting for 50% of the measure and (ii) Delta’s NPS performance
attributable to international travel accounting for 50% of the measure. The
criteria and methodology used to determine Delta’s NPS is described in a
document titled, “‘Net Promoter’: Measuring Customer Satisfaction at Delta,”
which was previously reviewed by the Committee. Company management will
periodically report to the Company’s Board of Directors regarding Delta’s NPS.

(D)    Return on Invested Capital.


(1)
The “Return on Invested Capital” for Delta shall be calculated by using Delta’s
Average Adjusted Total Net Operating Income and Average Invested Capital for the
applicable periods and the following formula (A÷B), where:

A = Average Adjusted Total Net Operating Income for 2018, 2019 and 2020; and
B = Average Invested Capital for 2018, 2019 and 2020.
(2)
“Average Adjusted Total Net Operating Income” means, subject to Section
4(b)(v)(B), (i) Delta’s average consolidated pre-tax income for the applicable
periods based on its regularly prepared and publicly available statements of
operations prepared in accordance with GAAP, but excluding (A) net interest
expense; (B) items present in the line item “restructuring and other items” or
such similar line item; (C) mark-to-market adjustments for hedges recorded in
periods other than the settlement period; (D) other special, unusual or
nonrecurring items which are disclosed in publicly available filings with the
U.S. Securities and Exchange Commission (the “SEC”); and (E) implied interest in
aircraft rent expense and amortized pension expense related to gains/losses that
impact accumulated other comprehensive income (“AOCI”) multiplied by (ii) one
minus Delta’s Effective Tax Rate for the applicable periods.

(3)
“Effective Tax Rate” means Delta’s effective income tax rate for the applicable
periods as disclosed in publicly available filings with the SEC.

(4)
“Average Invested Capital” means, subject to Section 4(b)(v)(B), Delta’s total
invested capital determined based on the average of thirteen calendar quarters
measured from the last calendar quarter preceding the Performance Period using
the following formula, (A+B), where:



6
    

--------------------------------------------------------------------------------




A = Adjusted Book Value of Equity; and
B = Adjusted Gross Debt.
(5)
“Adjusted Book Value of Equity” for Delta shall be calculated quarterly based on
its regularly prepared internal financial statements (i) with an initial
starting value for the quarter ending December 31, 2017 (the “Initial Value”)
equal to the book value of equity determined in accordance with GAAP as of
December 31, 2017, but excluding the impact of gains or losses as of December
31, 2017 associated with (1) the cumulative pension and other post-employment
retirement benefits net balance recorded in AOCI; (2) the derivative contracts
and associated items net balance recorded in AOCI; and (3) the deferred tax
asset valuation allowance balance and (ii) using the following formula for each
subsequent quarter thereafter, (A+B+C), where:

A = The Initial Value;
B =  The cumulative amount starting as of January 1, 2018  and ending as of the
last day of the applicable calendar quarter of the Company’s pre-tax income
determined in accordance with GAAP, but (i) excluding:  (1) items present in the
line item “restructuring and other items” or such similar line item; (2)
mark-to-market adjustments for hedges recorded in periods other than the
settlement period; and (3) other special, unusual, or nonrecurring items which
are disclosed in publicly available filings with the SEC and (ii) including
expenses due to amortization of post-employment benefit losses in AOCI that have
occurred during the Performance Period; and
C = in the event that the Company pays a dividend or issues or repurchases
additional Common Stock for cash during the Performance Period (but excluding
the exercise of any employee stock option for cash or any other issuance of
Common Stock to employees), (i) the gross cash proceeds of the equity issuance
or (ii) the gross cash payments for the equity repurchase or dividends, before
adjustment for any applicable fees or charges associated therewith. 
(6)
“Adjusted Gross Debt” for Delta shall be calculated quarterly based on its
regularly prepared internal financial statements using the following formula
(A+B), subject to Section 4(b)(v)(B), where:

A = Total gross long term debt and capital leases (including current maturities)
that reflect Delta’s actual obligations to lenders or lessors, including any
adjustments from the book value to reflect premiums or discounts that may be
amortizing; and
B = Annual aircraft rent expense multiplied by seven.    


(E)    Relative TSR Performance.




7
    

--------------------------------------------------------------------------------




(1)
“Relative TSR Performance” shall be calculated based on Delta’s TSR Percentile
Ranking for the Performance Period.

(2)
“TSR Percentile Ranking” means the percentage of the S&P 500 Companies with
Total Shareholder Return for the Performance Period that is less than or equal
to Delta’s Total Shareholder Return. If the Company’s Total Shareholder Return
is the same as another company’s Total Shareholder Return, the Company shall be
treated as having the higher Total Shareholder Return. The percentile ranking
shall be carried out to two decimal places.

(3)
“S&P 500 Companies” means all of the companies constituting the Standard &
Poor’s 500 Index as of the first and last day of the Performance Period
(excluding the Company) and which continue to be actively traded under the same
ticker symbol on an established securities market through the end of the
Performance Period.

(4)
“Total Shareholder Return” or “TSR” means, for Delta and each of the S&P 500
Companies, (i) the change in the average closing market price of its common
stock (as quoted in the principal market on which it is traded over the 20
trading days immediately preceding the first and last day of the Performance
Period), plus dividends and other distributions paid, divided by (ii) the
average closing market price over the 20 trading days immediately preceding the
first day of the Performance Period, all of which are adjusted for any changes
in equity structure, including, without limitation, stock splits and stock
dividends, and assuming that all cash dividends and cash distributions are
immediately reinvested in common stock of the subject company using the closing
market price on the ex-dividend date.

(v)     Vesting.


(A)    General. Subject to the terms of the Performance Compensation Plan, the
2018 LTIP and all other conditions included in any applicable Award Agreement,
the Performance Award shall vest, as described in this Section 4(b)(v), as of
the end of the Performance Period to the extent that the Company’s actual
performance results meet or exceed Threshold level with respect to TRASM
Performance, Customer Service Performance, Return on Invested Capital and/or
Relative TSR Performance, as applicable and as described below. For purposes of
TRASM Performance, the Company’s performance is compared against the Industry
Group Average TRASM. For purposes of Relative TSR Performance, the Company’s
performance is compared against the S&P 500 Companies.


(B)    Committee’s Authority. In determining the TRASM for Delta and each member
of the Industry Group and the Return on Invested Capital for Delta, the
Committee shall make such adjustments with respect to any subject company as is
necessary to ensure the results are comparable, including, without limitation,
differences or changes in accounting policies, standards, practices, guidelines,
reclassifications or restatements (for example, fuel hedging, purchase
accounting adjustments associated with mergers, acquisitions or divestures, or
fresh start accounting as a result of emergence from bankruptcy). Without
limiting the generality of the foregoing, the Committee shall (i) make such
determinations based on financial data filed by the subject company with the SEC
or otherwise and (ii) exclude from any calculation any


8
    

--------------------------------------------------------------------------------




item of gain, loss or expense determined to be special or unusual in nature or
infrequent in occurrence.


(C)    Impact of Certain Events. A company shall be automatically removed from
the Industry Group in the event that any of the following occur during or with
respect to the Performance Period: (i) such company ceases to maintain or does
not timely prepare publicly available statements of operations prepared in
accordance with GAAP; (ii) such company is not the surviving entity in any
merger, consolidation or other non-bankruptcy reorganization (or survives only
as a subsidiary of an entity other than a previously wholly owned subsidiary of
such company); (iii) such company sells, leases or exchanges all or
substantially all of its assets to any other person or entity (other than a
previously wholly owned subsidiary of such company); (iv) such company is
dissolved and liquidated; or (v) more than 20% of such company's revenues
(determined on a consolidated basis based on the regularly prepared and publicly
available statements of operations of such company prepared in accordance with
GAAP) for any fiscal year of such company are attributable to the operation of
businesses other than such company's airline business and such company does not
provide publicly available statements of operations with respect to its airline
business that are separate from the statements of operations provided with
respect to its other businesses.


(D)    Transactions Between Airlines. To the extent reasonably practicable, in
the event of a merger, consolidation or similar transaction during the
Performance Period between Delta and any other airline, including a member of
the Industry Group, or between any member of the Industry Group and any other
airline, including another member of the Industry Group (an “Airline Merger”),
TRASM for any such company involved in an Airline Merger will be calculated on a
combined basis as if the Airline Merger had occurred on January 1, 2018,
removing the effects of purchase accounting-related adjustments. Furthermore, to
the extent reasonably practicable, in the event of an acquisition or divestiture
or similar transaction during the Performance Period between Delta and any
regional carrier or between any member of the Industry Group and any regional
carrier (a “Regional Carrier Transaction”), TRASM and, as applicable, Return on
Invested Capital for any such company involved in a Regional Carrier Transaction
will be calculated to remove the impact of any reclassifications of costs from
(or to) such company’s presentation of contract carrier expense to (or from) the
other expense line items on the statement of operations (determined based on the
regularly prepared and publicly available statements of operations of such
company prepared in accordance with GAAP).




9
    

--------------------------------------------------------------------------------




(E)    Vesting/Performance Measures. The payment, if any, a Participant will
receive in connection with the vesting of the Performance Award will be based on
the following:
 


Performance Measure


Weighting


Threshold
(50% of Target)

Target
(100% of Target)
Maximum
(200% of Target)
 
TRASM Performance


Average TRASM Performance* minus 1.5% points
Average TRASM Performance*
Average TRASM Performance* plus 1.5% points or more
25.0%
Customer Service
Performance—Domestic


+0% points
+1.5% points
+2.5% points or higher
12.50%
Customer Service
Performance—International


 
 
 
 
Trans-Atlantic


+0.0% points
+1.0% points
+2.0% points or higher
6.25%
Trans-Pacific


+0.0% points
+2.0% points
+3.5% points or higher
3.125%
Latin America


+0.0% points
+1.5% points
+2.5% points or higher
3.125%
Return on Invested Capital


11.0%
13.0%
15.0% or higher
25.0%
Relative TSR Performance


25th percentile
50th percentile
75th percentile or higher
25.0%

* Average TRASM Performance equals the average TRASM Performance for 2015 –
2017.
Any portion of a Performance Award that does not vest at the end of the
Performance Period will immediately lapse and become void. Payouts based on the
above performance measures will be straight-line interpolated when actual
performance results fall above Threshold and below Target or above Target and
below Maximum.
(vi)        Timing of Payment. The payout, if any, of any Performance Award that
vests under Section 4(b)(v) will be made as soon after the end of the
Performance Period as the payment amount can be finally determined, but in no
event later than March 15, 2021, unless it is administratively impracticable to
do so and such impracticability was not foreseeable at the end of 2020, in which
case such payment shall be made as soon as administratively practicable after
March 15, 2021.
(vii)    Accelerated Vesting/Forfeiture upon Termination of Employment. The
Performance Awards are subject to the following terms and conditions.
  
(A)     Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he or she is
employed by an Affiliate at the time the Company sells or otherwise divests
itself of such Affiliate), subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, the
Participant’s target Performance Award will be recalculated and will be the
result of the following formula (the “Adjusted Performance Award”): S × (T ÷ 36)
where,


10
    

--------------------------------------------------------------------------------




S = the portion of the Participant’s target Performance Award as of the Grant
Date; and
T = the number of calendar months from January 1, 2018 to the date of such
Termination of Employment (rounded up for any partial month).
 
Thereafter, the Participant will be eligible to receive a payment, if any, in
cash based on the Adjusted Performance Award which will vest and become payable
under Section 4(b)(v) in the same manner and to the same extent as if the
Participant’s employment had continued.
(B)    Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement)
prior to the end of the workday on December 31, 2020, the Participant will
immediately forfeit any unpaid portion of the Performance Award as of the date
of such Termination of Employment. In the event a Participant incurs a
Termination of Employment by reason of a voluntary resignation (other than for
Good Reason or Retirement) on or after January 1, 2021, subject to the
Participant’s execution of a waiver and release of claims in a form and manner
satisfactory to the Company, the Participant will remain eligible for any unpaid
Performance Award, which award will vest and become payable under Section
4(b)(v) in the same manner and to the same extent as if the Participant’s
employment had continued.


(C)    Retirement. Subject to Section 4(b)(vii)(F), upon a Participant’s
Termination of Employment due to Retirement, subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, the Participant’s target Performance Award will be recalculated in
accordance with the formula set forth in Section 4(b)(vii)(A). Thereafter, the
Participant will be eligible to receive a payment, if any, in cash based on the
Adjusted Performance Award which will vest and become payable under Section
4(b)(v) in the same manner and to the same extent as if the Participant’s
employment had continued.
    
(D)    Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Participant’s Performance Award will immediately
become vested at the target level and such amount will be paid in cash as soon
as practicable thereafter to the Participant or the Participant’s estate, as
applicable.



    (E)     For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, the Participant will immediately forfeit any unpaid portion
of the Performance Award as of the date of such Termination of Employment.


    (F)    Retirement-Eligible Participants Who Incur a Termination of
Employment for Other Reasons. If a Participant who is eligible for Retirement is
or would be terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the 2018 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then,
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2018 LTIP,
the Participant’s employment shall be considered to have been terminated by the
Company for Cause.


11
    

--------------------------------------------------------------------------------




(viii)    Change in Control. Notwithstanding the foregoing and subject to
Section 5, upon a Participant’s Termination of Employment by the Company without
Cause or by the Participant for Good Reason (including the Termination of
Employment of the Participant if he or she is employed by an Affiliate at the
time the Company sells or otherwise divests itself of such Affiliate) on or
after a Change in Control but prior to the second anniversary of such Change in
Control, subject to the Participant’s execution of a waiver and release of
claims in a form and manner satisfactory to the Company, the Participant’s
outstanding Performance Award shall immediately become vested at the target
level and such amount will be paid in cash to the Participant as soon as
practicable. With respect to any Participant who incurs a Termination of
Employment by the Company without Cause or who resigns for Good Reason prior to
a Change in Control, if a Change in Control occurs thereafter during the
Performance Period, such Participant’s Adjusted Performance Award, will
immediately become vested and be paid in cash to the Participant as soon as
practicable.
(c)    Restricted Stock Units
(i)        Award Grant. A Participant may receive Restricted Stock Units as
specified in the Participant’s Award Agreement (the “RSU”).


(ii)        Grant Date. The Grant Date of the RSUs will be determined in
accordance with the Company’s Equity Award Grant Policy, as in effect from time
to time, and set forth in the Participant’s Award Agreement.


(iii)    Risk of Forfeiture. Until an RSU becomes vested, a Participant will not
be permitted to sell, exchange, assign, transfer or otherwise dispose of the
RSU, and the RSU will be subject to forfeiture as set forth below.


(iv)    Vesting. Subject to the terms of Performance Compensation Plan and the
2018 LTIP, the RSUs will vest with respect to one-third of the RSUs on each of
the following dates: (A) February 1, 2019 (“First RSU Installment”), (B)
February 1, 2020 (“Second RSU Installment”) and (C) February 1, 2021 (“Third RSU
Installment”).4


As soon as practicable after any RSUs become vested, the Company shall pay to
Participant in cash a lump sum amount equal to the number of RSUs vesting
multiplied by the closing price of a Share of Common Stock on the New York Stock
Exchange on the vesting date or, if the Common Stock was not traded on the New
York Stock Exchange on the vesting date, the last date prior to the vesting date
that the Common Stock was traded on the New York Stock Exchange.


(v)    Accelerated Vesting; Forfeiture. The RSUs and the vesting provisions set
forth in this Section 4(c) are subject to the following terms and conditions:












                                                     
4 The number of RSUs subject to each RSU Installment will be equal to the total
number of RSUs divided by three; provided, that if this formula results in any
fractional RSU allocation to any RSU Installment, the number of RSUs in the
First RSU Installment and, if necessary, the Second RSU Installment, will be
increased so that only full RSUs are covered by each RSU Installment. For
example, if an RSU Award covers 1,000 RSUs, the RSUs will vest with respect to
334 RSUs under the First RSU Installment and 333 RSUs under each of the Second
and Third RSU Installments.


12
    

--------------------------------------------------------------------------------




(A)    Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he or she is
employed by an Affiliate at the time the Company sells or otherwise divests
itself of such Affiliate), subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, a number
of RSUs equal to the Pro Rata RSU Portion will become immediately vested as of
the date of such Termination of Employment. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason,
any unvested RSUs, other than the Pro Rata RSU Portion, shall be immediately
forfeited.


“Pro Rata RSU Portion” means, with respect to any RSU Installment that is not
vested at the time of a Participant’s Termination of Employment, the number of
RSUs covered by such RSU Installment multiplied by a fraction (i) the numerator
of which is the number of calendar months5 from the Grant Date to the date of
such Termination of Employment, rounded up for any partial month and (ii) the
denominator of which is twelve (12) for the First RSU Installment, twenty-four
(24) for the Second RSU Installment and thirty-six (36) for the Third RSU
Installment.6
(B)    Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
any unvested portion of the RSUs shall be immediately forfeited.
(C)    Retirement. Subject to Section (4)(c)(v)(F), upon a Participant’s
Termination of Employment by reason of Retirement, with respect to any RSU
Installment that is not then vested, subject to the Participant’s execution of a
waiver and release of claims in a form and manner satisfactory to the Company, a
number of RSUs equal to the Pro Rata RSU Portion will become immediately vested
as of the date of such Termination of Employment. Pro Rata RSU Portion has the
meaning set forth in Section 4(c)(v)(A). Upon a Participant’s Termination of
Employment by reason of Retirement, any unvested RSUs, other than the Pro Rata
RSU Portion, shall be immediately forfeited.


(D)     Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, all unvested RSUs will immediately vest as of the date
of such Termination of Employment.


(E)     For Cause. Upon a Participant’s Termination of Employment by the Company
for Cause, any unvested portion of the RSUs shall be immediately forfeited.














                                                     
5 For purposes of the 2018 LTIP, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, one calendar month from January 31, 2018 will
elapse as of February 28, 2018, two months will elapse on March 31, 2018, and so
on.
6 If this formula results in any fractional RSUs, the Pro Rata RSU Portion will
be rounded up to the nearest whole RSU.


13
    

--------------------------------------------------------------------------------




(F)    Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement, is or would
be, terminated by the Company without Cause, such participant shall be
considered to have been terminated by the Company without Cause for purposes of
this Agreement rather than having retired, but only if the Participant
acknowledges, that absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered a retiree for purposes of
any other program, plan or policy of the Company, for purposes of this
Agreement, the Participant’s employment shall be considered to have been
terminated by the Company for Cause.


(vi)    Change in Control. Notwithstanding the foregoing and subject to Section
5, upon a Participant’s Termination of Employment by the Company without Cause
or by the Participant for Good Reason (including the Termination of Employment
of the Participant if he or she is employed by an Affiliate at the time the
Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control, but prior to the second anniversary of such Change in
Control, subject to the Participant’s execution of a waiver and release of
claims in a form and manner satisfactory to the Company, any unvested portion of
the RSUs will immediately vest as of the date of such Termination of Employment.
(vii)    Dividend Equivalents. In the event a cash dividend shall be paid with
respect to Shares at a time the RSUs have not vested, the Participant shall be
eligible to receive, upon the vesting of the RSUs, a cash payment equal to the
amount of the cash dividend per Share multiplied by the number of RSUs held by
the Participant. The vesting provisions under Section 4(c)(iv) shall apply to
any such dividend equivalent.
(d)    Stock Option
(i)    Award Grant. A Participant may receive a Non-Qualified Stock Option
covering the number of Shares as specified in the Participant’s Award Agreement
(the “Option”).     


(ii)    Grant Date. The Grant Date of the Option will be determined by the
Committee in accordance with the Company’s Equity Award Grant Policy, as in
effect from time to time, and set forth in a Participant’s Award Agreement.


(iii)    Exercise Price. The exercise price of the Option is the closing price
of a Share on the New York Stock Exchange on the Grant Date.


(iv)     Exercise Period/Performance Measures. Subject to the terms of the
Performance Compensation Plan and the 2018 LTIP, an Option shall:


(A)    vest and become exercisable upon the achievement of either of the
following two performance measures in the proportion and on the dates (each an
“Option Installment Vesting Date”) set forth below:


(1)
If there is a payout under the Company’s broad-based employee profit sharing
program for ground and flight attendant employees (the “Profit Sharing Program”)
for 2018, the Option shall vest and become exercisable with respect to one-third
of the Shares on each of the following dates: (I) February 1, 2019 (the “First
Option Installment”), (II) February 1, 2020 (the “Second Option



14
    

--------------------------------------------------------------------------------




Installment”) and (III) February 1, 2021 (the “Third Option Installment”); or


(2)
If there is no payout under the Profit Sharing Program for 2018, but there is a
payout under the Profit Sharing Program for 2019, the Option shall vest and
become exercisable with respect to (I) the First and Second Option Installments
on February 1, 2020 and (II) the Third Option Installment on February 1, 2021;
and

(B)    be exercisable through and including the day immediately preceding the
tenth anniversary of the Grant Date (the “Expiration Date”).


In the event there is no Profit Sharing Program payout for either 2018 or 2019,
the Option shall be immediately forfeited (regardless of whether there is a
Profit Sharing Program payout for 2020).


(v)    Change in Exercisability and Exercise Period upon Termination of
Employment. The exercisability of the Option and the exercise period set forth
in Section 4(d)(iv) are subject to the following terms and conditions:


(A)    Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he or she is
employed by an Affiliate at the time the Company sells or otherwise divests
itself of such Affiliate), subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, the Pro
Rata Option Portion of any Option Installment that is not exercisable at the
time of such Termination of Employment (1) will vest and become exercisable, if
applicable, under Section 4(d)(iv) in the same manner and to the same extent as
if the Participant’s employment had continued and (2) the entire then
exercisable portion of the Option, as applicable, shall be exercisable during
the period: (I) beginning on the applicable Option Installment Vesting Date and
(II) ending on the earlier of (x) the later of the third anniversary of (i) such
Termination of Employment or (ii) the applicable Option Installment Vesting Date
or (y) the Expiration Date. Upon a Participant’s Termination of Employment by
the Company without Cause or by the Participant for Good Reason, any portion of
the Option that is not exercisable at the time of such Termination of
Employment, other than the Pro Rata Option Portion, shall be immediately
forfeited.


“Pro Rata Option Portion” means, with respect to any Option Installment that is
not exercisable at the time of a Participant’s Termination of Employment, the
number of Shares covered by such Option Installment multiplied by a fraction (i)
the numerator of which is the number of calendar months from the Grant Date to
the date of such Termination of Employment, rounded up for any partial month and
(ii) the denominator of which is twelve (12) for the First Option Installment,
twenty–four (24) for the Second Option Installment, and thirty-six (36) for the
Third Option Installment.7 






                                                     
7 If this formula results in any fractional Option, the Pro Rata Option Portion
will be rounded up to the nearest whole Option.


15
    

--------------------------------------------------------------------------------




(B)    Voluntary Resignation. Upon a Participant’s Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement):
(1) any portion of the Option that is not exercisable at the time of such
Termination of Employment shall be immediately forfeited and (2) any portion of
the Option that is exercisable at the time of such Termination of Employment
shall remain exercisable until the earlier of (I) 90 days after such Termination
of Employment or (II) the Expiration Date.
(C)    Retirement. Subject to Section 4(d)(v)(F), upon a Participant’s
Termination of Employment by reason of Retirement, subject to the Participant’s
execution of a waiver and release of claims in a form and manner satisfactory to
the Company, the Pro Rata Option Portion of any Option Installment that is not
exercisable at the time of such Termination of Employment (1) will vest and
become exercisable, if applicable, under Section 4(d)(iv) in the same manner and
to the same extent as if the Participant’s employment had continued and (2) the
entire then exercisable portion of the Option shall be exercisable during the
period: (I) beginning on the applicable Option Installment Vesting Date and (II)
ending on the Expiration Date. Pro Rata Option Portion has the meaning set forth
in Section 4(d)(v)(A). Upon the Participant’s Termination of Employment by
reason of Retirement, any portion of the Option that is not exercisable at the
time of such termination, other than the Pro Rata Option Portion, shall be
immediately forfeited.


(D)    Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, any Option Installment that is not exercisable at the
time of such Termination of Employment shall vest and become exercisable and the
then exercisable portion of the Option shall be exercisable during the period:
(1) beginning on the date of such Termination of Employment and (2) ending on
(I) if due to Disability, the earlier of (i) the third anniversary of such
Termination of Employment and (ii) the Expiration Date or (II) if due to death,
the Expiration Date.


(E)     For Cause. Upon a Participant’s Termination of Employment by the Company
for Cause, any unexercised portion of the Option shall be immediately forfeited,
including any portion that was then exercisable.
(F)    Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is or would
be terminated by the Company without Cause, such Participant shall be considered
to have been terminated by the Company without Cause for purposes of the 2018
LTIP rather than having retired, but only if the Participant acknowledges that,
absent Retirement, the Participant would have been terminated by the Company
without Cause. If, however, the employment of a Participant who is eligible for
Retirement is terminated by the Company for Cause, then regardless of whether
the Participant is considered as a retiree for purposes of any other program,
plan or policy of the Company, for purposes of the 2018 LTIP, the Participant’s
employment shall be considered to have been terminated by the Company for Cause.
(vi)    Change in Control. Notwithstanding the foregoing and subject to Section
5, upon a Participant’s Termination of Employment by the Company without Cause
or by the Participant for Good Reason (including the Termination of Employment
of the Participant if he or she is employed by an Affiliate at the time the
Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control but prior to the second anniversary of such Change in Control,
subject to the Participant’s execution of a waiver and release of claims in a
form and manner satisfactory to the Company, any Option Installment that is not
exercisable at the time of such Termination of Employment shall vest and


16
    

--------------------------------------------------------------------------------




become exercisable, and the entire then exercisable portion of the Option shall
be exercisable during the period (1) beginning on the date of such Termination
of Employment and (2) ending on the earlier of (I) the third anniversary of such
Termination of Employment or (II) the Expiration Date.
  
5.    Potential Reduction in Payments Due to Excise Tax. In the event that a
Participant becomes entitled to benefits under the 2018 LTIP, then such
benefits, together with any payment or consideration in the nature of value or
compensation to or for the Participant’s benefit under any other agreement with
or plan of Delta, shall be subject to reduction as set forth in Section 4(e) of
the Delta Air Lines, Inc. Officer and Director Severance Plan, which relates to
the excise tax under Section 4999 of the Code.
6.    Clawback. Notwithstanding anything to the contrary in the 2018 LTIP and
subject to further amendment of this Section 6 to the extent required to be in
compliance with any applicable law or regulations or Delta’s internal clawback
policy, as it may be amended from time to time, if the Committee determines that
a vice president or more senior officer Participant has engaged in fraud or
misconduct that caused, in whole or in part, the need for a required restatement
of Delta’s financial statements filed with the SEC, the Committee will review
all incentive compensation awarded to or earned by the Participant, including,
without limitation, any Award under the 2018 LTIP, with respect to fiscal
periods materially affected by the restatement and may recover from the
Participant all such incentive compensation to the extent that the Committee
deems appropriate after taking into account the relevant facts and
circumstances. Any recoupment hereunder may be in addition to any other remedies
that may be available to Delta under applicable law, including, disciplinary
action up to and including termination of employment.


7.    Section 409A of the Code. To the extent required to be in compliance with
Section 409A of the Code, and the regulations promulgated thereunder (together,
“Section 409A”), notwithstanding any other provision of the 2018 LTIP or the
Performance Compensation Plan, (a) any payment or benefit to which a Participant
is eligible under the 2018 LTIP, including a Participant who is a “specified
employee” as defined in Section 409A, shall be adjusted or delayed and (b) any
term of the 2018 LTIP may be adjusted in such manner as to comply with Section
409A and maintain the intent of the 2018 LTIP to the maximum extent possible.
More specifically, to the extent any payment provided to a Participant under the
2018 LTIP constitutes non exempted deferred compensation under Section 409A and
the Participant is at the time of his termination of employment considered to be
a “specified employee” pursuant to the Company’s policy for determining such
employees, the payment of any such non excepted amount and the provision of such
non exempted benefits will be delayed for six months following the Participant’s
separation from service. Notwithstanding the foregoing, Delta shall not have any
liability to any Participant or any other person if any payment is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A and does not satisfy the additional conditions applicable to nonqualified
deferred compensation under Section 409A.
     


17
    